Opinion issued February 13, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00650-CV
                            ———————————
      IN RE THE COMMITMENT OF BRADLEY JAMES MANUEL



                    On Appeal from the 185th District Court
                             Harris County, Texas
                      Trial Court Case No. 681719-0101Z


      DISSENT FROM DENIAL OF EN BANC RECONSIDERATION

      The court has denied Bradley James Manuel’s motion for en banc

reconsideration. I respectfully dissent from the court’s decision to deny the motion

for the reasons stated in my dissent from the denial of en banc reconsideration in In

re Commitment of Farro, No. 01-18-00164-CV, 2018 WL 6696567 (Tex. App.—

Houston [1st Dist.] Dec. 20, 2018, pet. denied) (mem. op.).
                                            Gordon Goodman
                                            Justice

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,

Goodman, Landau, Hightower, and Countiss.




                                        2